Dillon, Oh. J.,
dissents, because when the resolution of the board is read in connection with the call of the President, of October IT, 1863, to which it refers, and which is to be taken as part of it, (13 U. S. Stat. at Large, p. T3.6), it is to his mind obvious that the plaintiff’s case is not within the spirit and purpose, as it clearly is not within the terms, of the offer of the board of supervisors. The view I entertain of this case is in the main coincident with that which is expressed in the written document of the appellant’s attorneys.